304 U.S. 585
58 S. Ct. 1058
82 L. Ed. 1546
D. V. JOHNSON, doing business in name of Tennessee Grain  Company, petitioner,v.IGLEHEART BROTHERS, Incorporated.*
No. 1015.
Supreme Court of the United States
May 31, 1938

Messrs. Emra H. Ireland, of Evansville, Ind., and Albert Stump, of Indianapolis, Ind., for petitioner.
Messrs. George S. Herr, Oscar McPeak, and Lester E. Waterbury, all of New York City (Mr. Joseph H. Iglehart, of Evansville, Ind., for respondent.


1
For opinion below, see 95 F.2d 4.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Seventh Circuit denied.



*
 Rehearing denied 59 S. Ct. 59, 83 L.Ed. ——.